Citation Nr: 1647410	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  11-07 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to VA burial benefits, to include a plot or interment allowance.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from October 1950 to December 1951.  He died in October 2007, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO decision by the RO that denied entitlement to VA burial benefits.

A personal hearing was held in April 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The Board remanded the appeal in August 2014 for additional development.  The case was subsequently returned to the Board.

There are other issues that are not in appellate status.  During the pendency of this appeal, in a February 2011 rating decision, the RO denied the appellant's claims for entitlement to compensation under 38 U.S.C.A. § 1151 for accrued benefits purposes, and for dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1151.  The appellant was notified of this decision by a letter dated in February 2011 and a notice of disagreement was received from her in March 2011.  A statement of the case was promulgated as to both issues in May 2013.  As a timely substantive appeal was not received from the appellant as to these issues, the issues are not in appellate status  and will not be addressed by the Board.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2016).  A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is perfected as to that decision.  Id.; 38 C.F.R. § 20.1103.

As noted in the prior Board remand, at her April 2014 Board hearing, the appellant has raised an application to reopen the previously denied claim of entitlement to DIC under 38 U.S.C.A. § 1151.  She raised this claim again in a June 2015 letter.  It appears that the Agency of Original Jurisdiction (AOJ) has begun processing this claim.  See June 2016 deferred rating decision.  As this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran died in October 2007 at his home of a cerebrovascular accident and was not hospitalized by VA or receiving care under VA contract at a non-VA facility at that time of his death.  He did not die in a VA Medical Center, State Veterans Home, or Nursing Home under VA contract.  He was buried that month in a private cemetery.

2.  The appellant, the Veteran's surviving spouse, paid for the Veteran's funeral expenses and filed an application for burial benefits, to include a plot or interment allowance, in November 2007 for the nonservice-connected death.

3.  At the time of his death, the Veteran was not in receipt of service-connected compensation benefits, and service connection was not established for any disability during the Veteran's lifetime.

4.  At the time of his death, the Veteran was not in receipt of nonservice-connected pension benefits.

5.  The Veteran did not have a claim for compensation or pension benefits pending at the time of his death that would have resulted in an award of service-connected compensation or nonservice-connected pension benefits.

6.  At the time of his death, the Veteran had a pending claim for compensation under 38 U.S.C.A. § 1151; the appellant's claim for these benefits on an accrued basis was denied in a February 2011 RO decision.  The appellant was properly notified of this decision, she did not timely perfect an appeal, and the decision became final.

7.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.

8.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service, and upon his death, his body was not being held by a state or a political subdivision of a state due to lack of a next of kin and insufficient resources in his estate.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits, to include a plot or interment allowance, are not met.  38 U.S.C.A. §§ 2302, 2303, 2305, 2307 (West 2014); 38 C.F.R. §§ 3.1600-3.1612 (2013); 38 C.F.R. §§ 3.1700-3.1713 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that VA has a duty to notify and assist claimants.  38 U.S.C.A. §§ 5103 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016). However, the law, and not the evidence, is dispositive in this case.  Therefore, VA's duties to notify and assist claimants are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, even if there were some deficiency of preliminary VA notice and development, that would be inconsequential and harmless error.  The Board finds that there is no prejudice to the appellant in the Board proceeding with a final decision at this time.

The Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the April 2014 Board hearing.

The appellant seeks entitlement to burial benefits.  Her primary contention is that the Veteran's death in 2007 resulted from negligent VA medical care during cardiac surgery in August 2005, and that she is entitled to burial benefits as a result, under 38 U.S.C.A. § 1151.  For the reasons that follow, the Board finds that entitlement to burial benefits is not established.

A veteran who suffers disability or death resulting from hospital care or medical or surgical treatment or examination provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected," if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013). 

A review of the record shows that the Veteran died at home, in October 2007.  The death certificate states that he died at his residence.  The immediate cause of death was listed as cerebrovascular accident (CVA) - hemorrhagic, with an interval of 10 days.

An application for burial benefits from a funeral home was filed in November 2007.  The application was signed by the funeral director and the appellant.  It was not claimed that the Veteran's death was due to service.  The claimant indicated that the Veteran was not buried in a national cemetery or a cemetery owned by the federal government.  

Funeral services were provided by Johnson-Hughes Funeral Home and the bill was paid by the appellant in December 2007.

The Board notes the regulations regarding burial benefits have changed during the period on appeal.  Effective July 7, 2014, the relevant regulations, which were previously found at 38 C.F.R. § 3.1600 through § 3.1612, were removed and replaced with new regulations at 38 C.F.R. § 3.1700 through § 3.1713.  See 79 Fed. Reg. 32,653, 32,658 (June 6, 2014).  These regulations were rewritten and organized for clarity and ease of use.  As the new regulations are applicable to all claims for burial benefits pending on or after July 7, 2014, such as the instant case, the Board has considered the appellant's appeal under both sets of regulations.  However, as will be discussed, the appeal is denied as a matter of law under both the prior regulations and the amended regulations.  The amended provisions applicable to the merits of the appeal are the same in substance as the prior provisions.

Except as otherwise provided, the final rulemaking was applicable to claims for burial benefits pending on or after July 7, 2014.  Section 3.1702 explains, however, that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014.  38 C.F.R. § 3.1702.  As the appellant's claim was received in 2007, these provisions are inapplicable.

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600 (2013); 38 C.F.R. §§ 3.1700 (2016).  If a veteran's death is not service-connected, a $300.00 payment may be made toward the veteran's funeral and burial expenses, including transportation, subject to certain specified conditions.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. §§ 3.1600(b), (c), 3.1605(a) (2013); 38 C.F.R. §§ 3.1705(a), 3.1706(a) (2016).  Also, if the eligible veteran was not buried in a national cemetery, additional money is payable for a plot or interment allowance under certain circumstances.  38 U.S.C.A. § 2303(b) (West 2014); 38 C.F.R. § 3.1600(f) (2013); 38 C.F.R. § 3.1707 (2016).  A plot or interment allowance requires the deceased Veteran to be eligible for the burial in a national cemetery and to have not been buried in such a cemetery.  See id.  

A claim for service-connected burial benefits cannot be premised on disabilities compensated "as if" service connected under § 1151.  See Mintz v. Brown, 6 Vet. App. 277, 282-83 (1994).

The burial allowance specified in 38 U.S.C. § 2307, as well as additional allowances under certain circumstances, will be paid for the burial and funeral expenses of a veteran who died of a service-connected disability or disabilities. 38 C.F.R. § 3.1704 (a) and (b).  Because the Veteran's death has not been service-connected, the criteria for this burial allowance are not satisfied.  See id.; see also 38 C.F.R. § 3.1600.

If a veteran's death is not service-connected, the burial allowance specified in 38 U.S.C. § 2302, as well as additional allowances under certain circumstances, will be paid if one of the following conditions is met:  (1) the veteran was in receipt of VA pension or disability compensation, or but for the receipt of military retired pay would have been in receipt of compensation at the time of death; or (2) the veteran had an original claim, or a claim to reopen a previously denied claim, for disability compensation or pension pending at the time of death, and the evidence in the claims file on the date of death (plus any evidence received under § 3.1705(d) to confirm that the deceased would have been entitled to the benefit prior to death) is sufficient to grant pension or compensation effective before the date of death; or (3) a claim for which a person would be eligible to substitute for the deceased veteran under 38 U.S.C. § 5121A results in the grant of pension or disability compensation effective before the date of death.  38 C.F.R. § 3.1705; see 38 C.F.R. § 3.1600.

Here, the Veteran was not service-connected for any disability at the time of his death, and he was not in receipt of nonservice-connected pension benefits at the time of his death.  Moreover, the Veteran did not have an original or reopened claim for either service-connected compensation benefits or nonservice-connected pension benefits pending at the time of his death, or such a claim for which a person would be eligible to substitute.  Accordingly, the criteria for a burial allowance under 38 C.F.R. § 3.1705 are not satisfied. 

VA will pay the burial allowance specified in 38 U.S.C. § 2303(a) for the burial and funeral expenses of a veteran, as well as additional allowances under certain circumstances, if a veteran's death was not service-connected and the veteran died while hospitalized by VA.  A veteran was hospitalized by VA for purposes of this allowance if, in relevant part, the veteran:  (1) was properly admitted to a VA facility for hospital, nursing home, or domiciliary care; (2) was transferred or admitted to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703; (3) or was traveling under proper prior authorization, and at VA expense, to or from a specified place for the purpose of examination, treatment, or care.  Id.; see also 38 U.S.C.A. §§ 1701, 1703; 38 C.F.R. § 3.1600.

With regard to the second criterion, under 38 U.S.C.A. § 1703(a), and as relevant to this appeal, the Secretary may contract with non-Department facilities in order to furnish hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility (i.e. VA facility) until such time as the veteran can be safely transferred to a Department facility. 

Here, the evidence shows that the Veteran died at his home.  Although the Veteran had been receiving VA medical services, there is no evidence that he died at a private facility which was under contract with VA pursuant to § 1703(a). There is also no evidence that the Veteran was traveling to a private facility with proper prior authorization and at VA expense.  Accordingly, the criteria for a burial allowance for a veteran who died while hospitalized by VA are not satisfied.  See 38 C.F.R. § 3.1706; see also 38 C.F.R. § 3.1600. 

The law provides for the payment of plot or interment allowance in certain circumstances.  Under the prior regulations, for a claim filed on or after December 16, 2003, entitlement to a plot or interment allowance is subject to the following conditions:  (1) the deceased veteran is eligible for burial in a national cemetery; (2) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and (3) the applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610 [that is, a plot allowance is not precluded by any other provision of 38 C.F.R. § 3.1600 or by 38 C.F.R. §§ 3.1601-3.1610].  See 38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f)(1).

Here, the Veteran is considered to have been a "veteran" for VA purposes such that he was eligible to have been buried in a national cemetery (see 38 C.F.R. § 38.620(a)), and his death certificate shows that he was not buried in a national cemetery or other cemetery controlled by the United States.  Nevertheless, the criteria for a plot or interment allowance for burial in a State veterans' cemetery or other cemetery are not satisfied.  See 38 C.F.R. § 3.1707; see also 38 C.F.R. § 3.1600.  This allowance is only payable to a State, or an agency or political subdivision of a state, under certain circumstances and if certain criteria are satisfied, or to a claimant if the veteran is eligible for a burial allowance under sections 3.1705 or 3.1706 of the regulations, or if the veteran was discharged from active service for a disability incurred or aggravated in line of duty, or if at the time of discharge from active service the veteran had a disability shown by official service records which in medical judgment would have justified a discharge for disability.  38 C.F.R. § 3.1707; see also 38 C.F.R. § 3.1600.  

In this case, as discussed above, the criteria for a burial allowance under section 3.1705 or 3.1706 have not been satisfied.  Moreover, the Veteran was not discharged from active service for a disability incurred or aggravated in line of duty, and there is no assertion or indication that at the time of discharge from active service he had a disability shown by official service records which in medical judgment would have justified a discharge for disability. Accordingly, the criteria for a burial allowance under § 3.1707 are not satisfied.  Cf. 38 C.F.R. § 3.1600. 

Additionally, the Veteran's body was and is not being held by a state.  Accordingly, the criteria for a burial allowance under § 3.1708 are not satisfied.  Cf. 38 C.F.R. § 3.1600. 

Because the Veteran was not buried in a national cemetery, reimbursement for transportation expenses is not available.  See 38 C.F.R. § 3.1709 (2016) Cf. 38 C.F.R. § 3.1600. 

In conclusion, the basic eligibility requirements for burial, and plot and interment benefits have not been met.  Therefore the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Board sincerely empathizes with the hardships related by the appellant, and regrets that it cannot render a favorable decision in this matter.


ORDER

Entitlement to VA burial benefits, to include a plot or interment allowance, is denied.



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


